Dear Senator Cravins:
You have requested an opinion of this office as to whether a St. Landry Parish Road Commission, created pursuant to La. R.S.48:600-48:600.3, can demand a certain percentage of funds appropriated to the Parish of St. Landry through the Parish Transportation Fund, La. R.S. 48:751-48:761.
The answer to your question is in the negative.  La. R.S. 48:755
clearly provides for the administration of the Parish Transportation Fund and reads:
     A.   Unless otherwise provided by law, parishes shall adopt a system of road administration which shall require approval of the governing authority for any expenditures made out of this fund, and no member of the governing authority shall expend any funds in his ward or district without the approval of the parish governing authority.  Each parish shall adopt a parishwide system of administration inclusive of parish roads within municipalities which shall include the development of a capital improvement program on a selected basis, centralized purchasing of equipment and supplies, centralized accounting, and selective maintenance and construction.  All construction shall be based upon engineering plans and inspection.
     B.   (1)  The parishwide capital improvement program shall list all projects to be constructed during the fiscal year. . . . .  Each parish shall develop a parishwide program of construction inclusive of parish roads within municipalities to be commenced the ensuing fiscal year which shall be based upon the anticipated revenues to be appropriated by the legislature and listed in a prioritized ranking based on parish wide needs inclusive of parish roads within municipalities and shall include overlay projects. . . .  All projects listed for the total three (3) year program shall be approved by the parish governing authority.
          (2)  The funds appropriated to each parish shall be used for the benefit of the parish as a whole and within the priority ranking for the parish.  The most critical needs existing parishwide according to the priority ranking shall be met first.  Funds shall not be expended in the parish until the parish has complied with the provisions of this part (emphasis supplied).
Clearly, a St. Landry Parish Road Commission cannot demand any percentage of funds provided under the Parish Transportation Fund, as these funds are to be dispensed on a project by project basis according to a prioritized ranking based on parishwide needs as per La. R.S. 48:755.
We hope this information is sufficient and of benefit to you; and if we may be of further help, please feel free to call upon us at any time.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: HAROLD L. LEE Attorney
HLL/mm